J-S18006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF A.K.L, A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
                                        :
 APPEAL OF D.D.L., FATHER               :
                                        :
                                        :
                                        :   No. 334 MDA 2022

             Appeal from the Decree Entered January 27, 2022
    In the Court of Common Pleas of Lancaster County Orphans’ Court at
                           No(s): 2021-00490


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:           FILED: SEPTEMBER 16, 2022

      D.D.L. (“Father”) appeals from the decree entered on January 27, 2022,

which granted Mother’s petition for involuntary termination of Father’s

parental rights to his minor son, A.K.L. (“Child”), pursuant to sections

2511(a)(1) and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.       After

careful review, we affirm.

      We glean the following facts and procedural history from the record.

Mother and Father were married in June of 2014 and separated in June of

2017. They are the natural parents of Child, who was born in August of 2016.

During their marriage, Mother and Father resided in Florida.   Shortly after

their separation, Mother moved to York, Pennsylvania. On August 22, 2019,

Mother remarried and moved to Elizabethtown in Lancaster County,
J-S18006-22



Pennsylvania, with her new husband.1 Mother and Stepfather had a child,

A.B.M., together in November of 2020. Father is not a United States citizen,

and since separation from Mother, he has resided primarily with his mother

(“Paternal Grandmother”) in Whitby, Ontario, Canada.       Father is currently

engaged to B.B. (“Father’s Fiancé”).

        After their separation in 2017, Father threatened Mother that he would

take Child and Mother would never see Child again. In response to Father’s

threat, Mother immediately filed an emergency petition for custody of Child in

York, Pennsylvania. A few months later, Father traveled to York to see Child,

and he was served with the custody complaint.        On April 13, 2018, after

Father’s participation in the court proceedings regarding the custody action, a

stipulated custody order was entered by the York County Court of Common

Pleas. The custody order granted Father partial physical custody of Child one

week per month in Canada with Mother present.

        On February 23, 2021, Mother filed a petition for adoption and

involuntary termination of Father’s parental rights. Hearings were held on

August 23, 2021, and October 25, 2021, at which Mother, Stepfather, Father,

Father’s Fiancé, Paternal Grandmother, I.L. (“Paternal Great-Grandfather”),

and Robert Cronin, Esquire, the court-appointed guardian ad litem (“GAL”)

testified. Based on the foregoing testimony and the evidence produced at the

hearings, the orphans’ court made the following additional findings of fact:

____________________________________________


1   We refer to Mother’s spouse herein as “Stepfather.”

                                           -2-
J-S18006-22


       Father saw … Child during visits in Canada. The traveling time
       between Mother’s residence and Paternal Grandmother’s
       residence is about seven hours by automobile. When Mother
       brought … Child to Canada for Father’s periods of partial physical
       custody, Mother and … Child stayed at Paternal [Great-]
       Grandfather’s residence and Father stayed at Paternal
       Grandmother’s residence.        Father’s Fiancé was present for
       Father’s periods of partial physical custody of … Child. Father had
       no in-person visitation or contact with … Child from October 2017
       until March 31, 2018, despite the fact there was a stipulated
       custody order in effect.[2] Father saw … Child in April and May of
       2018. In July of 2018, Mother and Father agreed that Father’s
       periods of partial physical custody would alternate between
       Mother coming to Canada with … Child and Father coming to
       Pennsylvania to visit … Child. Father saw … Child in August,
       September, and December of 2018. None of these periods of
       partial physical custody for Father were overnights with … Child[,]
       and the periods were for a duration of four to six hours. Mother
       spent every overnight with … Child[,] and … Child was never with
       Father [overnight] when Mother and … Child were in Canada to
       facilitate Father[’s] seeing … Child. Father never had a period of
       partial physical custody of … Child for a full week. The longest
       period was for three days and that only occurred one time. Father
       did not engage … Child during his periods of partial physical
       custody but[,] rather[, he] permitted … Child to be around him.
       During Mother and … Child’s visits to Canada, Father made no real
       effort to connect with … Child. During Mother and … Child’s visits
       to Canada, Father did not bother to see … Child until 4:00 p.m. or
       5:00 p.m.[,] and then he would have dinner with … Child and
       maybe engage in an activity. There were also times when Father
       was not present for dinner.

       From January 2019 through July 2019, Father had no in-person
       visits with … Child. Father did have FaceTime calls twice a week
       with … Child. In August of 2019, Mother and Stepfather discussed
       with Father the idea of Stepfather[’s] adopting … Child. Father
       initially agreed, but then Father reconsidered and would not
       consent. At that time (August of 2019), Father told Mother that
       if she got married tomorrow, Stepfather could adopt … Child.
____________________________________________


2Mother and Father entered a joint stipulation regarding the custody of Child
on October 30, 2017.      See N.T. Hearing, 8/23/21, at 234 (Father’s
acknowledging his signing of an initial custody agreement, which was
approved by the orphans’ court on October 30, 2017).

                                           -3-
J-S18006-22


     Father changed his mind about relinquishing his parental rights
     because he did not realize his rights would be terminated. Father
     had suggested to Mother that he would come to Pennsylvania for
     the month of September 2019 to see … Child[,] because he was
     going to be in Antigua for the winter months. Father never
     followed through with coming to Pennsylvania for the month of
     September 2019. From September 2019 through November
     2019, there was no in-person contact between Father and … Child.
     The most recent in-person contact between Father and … Child
     occurred on December 31, 2019. FaceTime calls between Father
     and … Child occurred inconsistently two times per week until
     February 2020, at which time Mother and Father agree[d] to
     reduce the FaceTime calls to once per week. [] Child did not
     understand the purpose of the FaceTime contact with Father.
     Mother and Stepfather tried to make … Child feel comfortable to
     engage in the FaceTime calls, but their efforts usually did not
     work. During the FaceTime contact, Father would talk “baby talk”
     to … Child or turn the phone camera to the television to engage …
     Child. [] Child never knew who the person on the other end of
     the call was during his FaceTime sessions with Father. In July of
     2020, Mother and Father agreed to end FaceTime contact due to
     Father’s sporadic involvement. Instead, Mother agreed that going
     forward, Mother would send Father monthly written updates
     regarding … Child. Father agreed with Mother’s request to stop
     FaceTime contact between Father and … Child in August of 2021[,]
     because … Child was hysterical. Mother is consistent in emailing
     monthly updates to Father about … Child. Father has never
     responded to the monthly updates Mother sends to him with any
     questions about … Child. Mother has always shared legal custody
     information about … Child with Father.

     In August of 2020, Father announced to Mother that he would be
     coming to see … Child for … Child’s birthday. Mother made a
     dinner reservation for the August 2020 visit for … Child’s birthday
     to include Father, but Father failed to appear. Father failed to
     come to Pennsylvania for … Child’s birthday in August 2020[,]
     because, according to Father, the border authorities in Canada
     would not permit him entry into the United States … due to Covid
     restrictions. If there is a child custody order and one must cross
     the U.S.-Canadian border to effectuate periods of physical
     custody, an individual was at all times permitted to cross the




                                    -4-
J-S18006-22


       border during Covid restrictions….[3] Father could have gotten a
       flight to Washington D.C. for $350 to come for the August 2020
       birthday visit.[4]  [Instead,] Father sent a package full of
       inexpensive party favors for … Child’s birthday. Father decided to
       attempt to fly to Pennsylvania from Antigua in December 2020.
       However, due to Covid restrictions, Father was unable to fly to
       Pennsylvania in December 2020. Father had no contact with …
       Child for Christmas 2020….

       Father did not attempt to book any flights to see … Child from
       March of 2020 to the date of the first hearing in this case. Father
       did not pursue a contempt action against Mother for her not
       bringing … Child to Canada from August of 2020 to February of
       2021. During this time[,] the Canadian border was open for child
       custody purposes. Father resided exclusively in Canada from
       January of 2020 to January of 2021. Father was in Antigua from
       January 3, 2021, until the end of March 2021. In April of 2021,
       Father went to Lisbon, Portugal, and stayed there for two months.

       Father was served with the termination petition on April 28, 2021.
       After Father was served with the petition to terminate [his]
       parental rights, Father served Mother with a petition to modify
       custody and for contempt of the custody order…. Mother has
       never filed against Father for child support. Father tried to pay
       support but claimed it is difficult. Mother has received child
       support from Father[,] but not on a consistent[] basis. Prior to
       Mother[’s] filing the petition to terminate Father’s parental rights,
       Father had paid a total of $600.00 to support … Child over a period
       of two years. Father’s child support payments only became
       consistent after Mother petitioned for Father’s parental rights to
       be terminated. The payments came from Paternal Grandmother
       and not from Father. Father never contributed to medical, dental,
____________________________________________


3 Father’s Fiancé testified that she took it upon herself to research online the
rules regarding automobile travel between Canada and the United States and
that the travel restrictions in place at the time provided for an exception in
custody cases.     See N.T. Hearing, 10/25/21, at 85-86 (“If you have
documentation of custody[,] you’re able to cross the border.”).

4 Father indicated that the border patrol informed him he could potentially fly
into the United States, so he looked up the cost of flights to Washington, D.C.
on his phone. See N.T. Hearing, 8/23/21, at 189. See also id. (Father’s
testifying that he “was told that actually we can’t go to Washington because
it was dangerous, someone got shot”).

                                           -5-
J-S18006-22


     or optical insurance for … Child. As of the date of the first hearing
     in this case, Father was earning $7,200.00 per month. Father has
     a master’s degree in sports psychology. Father has worked for
     the NEAR Foundation[, a Swiss non-profit that is involved in
     blockchain,] since February of 2021…. According to … Father’s
     Fiancé, as of October 2021, Father was applying to Temple
     University and was working on obtaining a student visa.

     Father routinely smokes marijuana. It is legal to do so in Canada.
     Father made promises to Mother to come and visit … Child and
     then failed to appear for the visits. Father’s side of the family has
     historically been in and out of … Child’s life.              Paternal
     [G]randmother was abusive to Father. For this reason, Mother
     does not want … Child to be alone with [P]aternal [G]randmother.
     Paternal [G]randmother has thrown hot pans across the room out
     of anger while … Child was present. During the peak of the Covid-
     19 pandemic[,] from March of 2020 until the August 23, 2021[]
     hearing, Father traveled frequently to Antigua and Portugal.
     Father never informed Mother of his travels. Mother found out
     about Father’s travels via social media. Father blocked Mother
     from his social media after Mother filed the petition to terminate
     his parental rights. Prior to the petition … being filed, Father and
     Mother communicated via Facebook [M]essenger and email….
     Father has sent packages to Mother’s address. Presently[,] Father
     and Father’s Fiancé reside in Harrisburg, Pennsylvania, where they
     are renting a two[-]bedroom apartment. Father never informed
     Mother that he … relocated to Harrisburg….

     Child was two years of age when Stepfather entered his life….
     Father was always aware of Stepfather’s role as the father figure
     for … Child. Father is grateful that Stepfather is present to be a
     father to … Child. Stepfather works part-time and is able to
     perform many parental duties on behalf of … Child. Mother and
     Stepfather’s family has [sic] dinner together a few times per week.
     The dinners include Stepfather’s extended family and Mother’s
     extended family. Stepfather believes it is important for … Child to
     recognize him as his legal father because he is with him every day
     and he performs parental duties for … Child. Father believes
     Mother is an amazing parent to … Child. Mother and Stepfather
     do not disparage Father to … Child. Mother and Stepfather are a
     very close family. They communicate well and focus on the two
     children in their home.

     In the past, Mother had a working cell phone number for Father.
     As of August 2021, Mother did not have a cell phone number for

                                     -6-
J-S18006-22


      [him]….       Mother knows Paternal Grandmother, Paternal
      Grandmother’s address, and has been to Maternal Grandmother’s
      residence. If Father’s parental rights are terminated, Mother
      would permit contact between the paternal grandparents and …
      Child. Father’s family knows how to communicate with Mother.
      Father has known Mother’s address at all times since Father and
      Mother separated. Father had the ability to contact … Child before
      and since the filing of the [termination] petition…. Father was
      aware that he was failing to establish a relationship with … Child.
      Father has failed to demonstrate the stability necessary for … Child
      to flourish. Father admits that his parenting is inadequate. Father
      admits that he was never with … Child enough to be able to be a
      parent to [him]. Father has done nothing to improve his parenting
      for … Child. Father never asked for additional periods of physical
      custody of … Child or for his periods of physical custody to be
      unsupervised. There is no bond between Father and … Child….

      Father has had no contact with … Child for a period in excess of
      six months preceding the filing of the [termination] petition…, nor
      has Father performed any parental duties ever. Father’s last
      physical visit with … Child was [in] December of 2019[,] and his
      last communication with … Child was [in] July of 2020. The [GAL]
      indicated that, due to the lack of time Father has spent with …
      Child, there is no relationship with Father from … Child’s
      perspective. [The GAL perceived] no harm to … Child in severing
      the relationship that does not exist between Father and Child.

Orphans’ Court Opinion (“OCO”), 3/22/22, at 5-18 (paragraph numbers and

citations to record omitted; some paragraph breaks omitted).

      On January 27, 2022, the orphans’ court entered a decree granting

Mother’s petition to involuntarily terminate Father’s parental rights to Child

pursuant to 23 Pa.C.S. § 2511(a)(1) and (b), and directing that the custody

of Child remains with Mother and Stepfather. On February 24, 2022, Father

filed a timely notice of appeal, along with a Pa.R.A.P. 1925(a)(2)(i) concise

statement of errors complained of on appeal.

      Herein, Father presents the following questions for our review:



                                     -7-
J-S18006-22


      1. Whether the [orphans’] court’s decision to terminate Father’s
         parental rights is supported by clear and convincing evidence
         and did not constitute an abuse of discretion where:

         a. The evidence was insufficient to establish a failure to
            perform parental duties for a settled purpose of
            relinquishing parental rights;

         b. The court did not properly consider Father’s explanation for
            his conduct;

         c. The court did not have sufficient information as to the
            effects of the termination of Father’s parental rights on …
            Child and the bond between … Child and Father; and

         d. The court did not properly consider the custodial parent’s
            deliberate creation of obstacles and erection of barriers by
            devious means to impede Father’s free communication and
            regular association with … Child.

Father’s Brief at 4.

      We review a decree terminating parental rights in accordance with the

following standard:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a trial
      court has granted a petition to involuntarily terminate parental
      rights, this Court must accord the hearing judge’s decision the
      same deference that we would give to a jury verdict. We must
      employ a broad, comprehensive review of the record in order to
      determine whether the trial court’s decision is supported by
      competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

                                     -8-
J-S18006-22



Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under [s]ection 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in [s]ection 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [s]ection 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.


                                      -9-
J-S18006-22


      With regard to section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Instantly, we analyze the court’s decision to terminate under section

2511(a)(1) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

                                    ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant


                                     - 10 -
J-S18006-22


     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(1).

     To satisfy [s]ection 2511(a)(1), the moving party must produce
     clear and convincing evidence of conduct sustained for at least the
     six months prior to the filing of the termination petition, which
     reveals a settled intent to relinquish parental claim to a child or a
     refusal or failure to perform parental duties.

In re C.M.S., 832 A.2d 457, 461 (Pa. Super. 2003) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). In C.M.S.,

we further acknowledged the following statement by our Supreme Court:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A child
     needs love, protection, guidance, and support. These needs,
     physical and emotional, cannot be met by a merely passive
     interest in the development of the child. Thus, this [C]ourt has
     held that the parental obligation is a positive duty which requires
     affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent ‘exert himself to take and maintain a place
     of importance in the child’s life[.’]

C.M.S., 832 A.2d at 462 (quoting In re Burns, 379 A.2d 535, 540 (Pa.

1977)).




                                    - 11 -
J-S18006-22



       Instantly, Father claims the evidence was insufficient to establish the

orphans’ court’s finding of a failure to perform parental duties and/or a settled

purpose of relinquishing parental rights, “because the court did not properly

consider Father’s explanation for his conduct and did not properly consider the

custodial parent’s deliberate creation of obstacles and erection of barriers by

devious means to impede Father’s free communication and regular association

with … [C]hild.” Father’s Brief at 13. For instance, Father asserts that Mother

attempted to prevent and/or limit his FaceTime communication with Child by

denying him the ability to speak with Child if she felt the calls were too early

or too late, if she was too busy, or if Child did not want to talk. Id. at 18-19.

In July of 2020, Father alleges that Mother told him he was disrespecting Child

and that she was not going to respond to any messages about him talking to

Child, which he claims “made it impossible for him to communicate with …

[C]hild.” Id. at 19. Additionally, Father states that Mother insisted on being

present for his custodial periods in contradiction with the custody order,5 and

that she refused his proposal to meet at a halfway point between York,

Pennsylvania and Canada. To appease Mother, he agreed that his periods of

physical custody would alternate between Mother and Child going to Canada

and him traveling to Pennsylvania. Id. at 20.


____________________________________________


5 After Father’s initial visit with Child as outlined in the custody order, the
order provides that “Mother’s presence is welcome, but not required” for
Father’s future periods of partial physical custody. See Stipulated Order for
Custody, 4/13/18, at 5 ¶A.

                                          - 12 -
J-S18006-22



      Father insists that he exercised “reasonable firmness in overcoming the

obstacles and barriers Mother put in place.” Id. at 22. He states that he

continually voiced to Mother his request to speak with Child and that he even

went as far as paying for Mother’s transportation costs to bring Child to

Canada, even though the court order stated that transportation costs should

be split. Id. at 21. He further claims that he wanted to resolve his custody

issues with Mother without further court involvement, because he “had

genuine concern for the health and wellbeing of … [C]hild.” Id. at 22.

      Finally, Father argues that the orphans’ court failed to consider his

explanation regarding his not being able to travel to visit Child in August of

2020, due to Covid-19 restrictions. Id. In support of his argument, Father

points to his testimony where he recalled attempting to drive from Canada but

was turned around at the border. Id. (citation omitted). He further explains

that he chose not to fly because of the risk of exposure to the Covid-19 virus

during a flight and that such exposure could put Child at risk. Id.

      Father has failed to convince us that he is entitled to any relief on this

claim.   Based on the following thorough and well-reasoned explanation in

support of its decision to terminate Father’s parental rights under section

2511(a)(1), we believe the orphans’ court carefully considered and properly

weighed all the evidence presented at the termination hearings:

      Father’s last physical contact with … Child was in December of
      2019. Father’s last communication with … Child was in July of
      2020. The six[-]month[] period preceding the filing of the petition
      ran from August of 2020 to February of 2021. It is undisputed
      Father had no contact during that period and consequently Father

                                    - 13 -
J-S18006-22


     performed no parental duties. “Although it is the six months
     immediately preceding the filing of the petition that is most critical
     to the analysis, the court must consider the whole history of a
     given case and not mechanically apply the six-month provision.
     The court must examine the individual circumstances of each case
     and consider all explanations offered by the parent facing
     termination of his parental rights, to determine if the evidence, in
     light of the totality of the circumstances, clearly warrants the
     involuntary termination.” In re B., N.M., 856 A.2d 847, 855 (Pa.
     Super. 2004), appeal denied, … 872 A.2d 1200 ([Pa.] 2005)
     (citing In re D.J.S., 737 A.2d 283 (Pa. Super. 1999)[).]

     A custody order was issued October 30, 2017, and subsequently
     a stipulation was issued on April 30, 2018, which granted Father
     one week of physical custody of … Child per month in Canada with
     Mother present. Father saw … Child in April, May, August,
     September, and December of 2018. Thereafter, there was one
     last contact on December 31, 2019. The record reflects that
     Father has never parented … Child. Father’s off-sung refrain
     excusing his failure to exercise periods of physical custody was
     the Covid-19 restrictions resulting from the pandemic. But the
     record confirms that Father traveled to Antigua and to Portugal
     whenever called upon to exercise what was best for his personal
     interests while Father simultaneously ignored … Child. Credibility
     is lacking in many aspects of Father’s testimony, but the August
     2020 border incident where Father claims he was turned away due
     to Covid restrictions is perplexing. Other testimony indicated that
     border crossings were consistently permitted where the purpose
     of travel was to effectuate child custody visitation. It was during
     that same time Father could have flown to Washington, D.C., to
     see … Child, but he chose not to. The record supports a finding
     that Father chose a self-imposed estrangement from … Child for a
     period far exceeding six months and that Father neither asserted
     a parental claim to … Child[,] nor did Father perform parental
     duties.

     As the evidence establishes a failure to perform parental duties
     and a settled purpose of relinquishing parental rights, the court
     must engage in three lines of inquiry: (1) the parent’s explanation
     for his or her conduct; (2) the post abandonment contact between
     parent and child; and (3) consideration of the effect of termination
     of parental rights on the child pursuant to [s]ection 2511(b). In
     re Z.S.W., 946 A.2d 726, 730 ([Pa. Super.] 2008).



                                    - 14 -
J-S18006-22


     Father suggests that Mother was on a path of parental alienation
     and prevented Father from seeing … Child. In the event a parent
     sets up roadblocks for the non-custodial parent, the parent lacking
     custody must attempt to overcome any such impediments. “A
     parent must utilize all available resources to preserve the parental
     relationship and must exercise reasonable firmness in resisting
     obstacles placed in the path of maintaining the parent-child
     relationship.” In re C.M.S., 832 A.2d 457 at 462 [](citing In re
     Shives, … 525 A.2d 801 ([Pa. Super.] 1987)[)]. Parental rights
     are not preserved by waiting for a more suitable or convenient
     time to perform one’s parental responsibilities while others
     provide the child with his or her physical and emotional needs.

     There is nothing in the record to show that Father used any of the
     means available to him to build and preserve his relationship with
     … Child. There was a custody order in effect, but Father did not
     seek to enforce the custody order except when he reacted after
     Father was served with the petition to terminate parental rights.

     After his separation from Mother, Father was supposedly going to
     Utah to live. That did not happen. Rather, Father moved to
     Canada and then pursued various endeavors in Portugal and in
     Antigua. He also pondered his gender identity and took up with a
     new paramour. Father focused solely on his personal needs while
     he neglected … Child. “Parental duty requires that the parent act
     affirmatively with good faith intent and effort, and not yield to
     every problem, in order to maintain the parent-child relationship
     to the best of his or her ability, even in difficult circumstances.”
     See In re B., N.M., 856 A.2d [at] 855 …[.] Father failed to even
     attempt to establish a parent-child relationship long before the
     advent of the Covid-19 pandemic and its resulting confusion and
     travel restrictions.

     Father alleges that the court erred in not properly considering
     Father’s explanation for his conduct in relinquishing his parental
     rights or in failing to perform parental duties. This is a nebulous
     and dubious claim. Father’s testimony was not credible. The
     Covid-19 restrictions did not present a roadblock preventing
     Father from being a parent. Father made no effort to be a parent
     before the pandemic began or since. Mother did not set up
     obstacles that prevented Father from seeing … Child. Father
     exercised no diligence in attempting to see … Child. As referenced
     above, Father focused on his own self-interest pursuits while he
     neglected his responsibilities to … Child.


                                    - 15 -
J-S18006-22



OCO at 21-25 (some paragraph breaks omitted).         After careful review, we

conclude that the orphans’ court’s determinations are well-supported by the

record, and we discern no abuse of discretion.

      As for the analysis under section 2511(b), Father claims the orphans’

court lacked sufficient information as to the effects of the termination of his

parental rights on Child and the bond between Father and Child and, thus, it

erred in finding that it was in Child’s best interest to terminate his parental

rights.   Father’s Brief at 23.   He fails, however, to develop his argument.

Father does not cite to a single case in support of his position. Moreover, he

does not claim to have an emotional bond with Child, nor does he explain how

the termination of his parental rights would negatively impact Child. Rather,

he merely asserts that “in [M]other’s own statements,” she said Child knows

Father, that Child sometimes addressed Father as “‘Dada,’ signifying some

association to Father in … [C]hild’s mind[,]” and that the orphans’ court failed

to consider the FaceTime communication and visits Father had with Child in

reaching its determination. Id. Thus, we deem Father’s claim regarding the

orphans’ court’s findings under section 2511(b) to be waived. See Pa.R.A.P.

2119(a); Estate of Haiko v. McGinely, 799 A.2d 155, 161 (Pa. Super. 2002)

(“Without a reasoned discussion of the law … our ability to provide appellate

review is hampered.     It is not this Court’s function or duty to become an

advocate for the appellant.”) (internal quotation marks and citation omitted).

      Nevertheless, even if Father had not waived this issue, we would

conclude that his claim is meritless. In support of its decision to terminate

                                      - 16 -
J-S18006-22



Father’s parental rights under section 2511(b), the orphans’ court emphasized

that Child does not really know Father and concluded that “[i]f there is no

bond, there can be no harm in severing something that does not exist.” OCO

at 25. The GAL agreed that “Child does not know Father, thus there is no

bond or relationship to be severed.” GAL’s Brief at 10. In addition, the GAL

observed that “[i]n consideration of … Child’s young age, the passage of time

since … Child had spoken to Father prior to the filing of the petition, and the

parental relationship that … Child has with Mother and Stepfather, there will

be no disturbance to … Child’s life or comfort by terminating Father’s parental

rights.” Id. Finally, the orphans’ court noted that “[t]he only family … Child

knows is Mother and Stepfather and their families. All of … Child’s needs are

met in the home Mother and Stepfather provide. [] Child deserves to remain

undisturbed with his family.” OCO at 25.

      As there is competent evidence in the record that supports the orphans’

court’s credibility and weight assessments regarding Child’s needs and

welfare, and the absence of any bond with Father, we would conclude that the

court did not abuse its discretion in terminating Father’s parental rights under

section 2511(b). See In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa.

2012) (stating that appellate courts must defer to the trial court regarding

credibility determinations and weight assessment, so long as the factual

findings are supported by the record and the court’s legal conclusions are not

the result of an error of law or an abuse of discretion).




                                     - 17 -
J-S18006-22



     Accordingly, we affirm the decree involuntarily terminating Father’s

parental rights to Child, pursuant to 23 Pa.C.S. § 2511(a)(1) and (b).

     Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2022




                                   - 18 -